Affirm and Opinion Filed November 3, 2021




                                      In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00645-CV

                      ALVESTER COLEMAN, Appellant
                                 V.
                        PETRO-HUNT LLC, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-13807

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Carlyle
                            Opinion by Justice Carlyle

      In this lawsuit regarding mineral royalty payments, pro se appellant Alvester

Coleman appeals the trial court’s no-evidence summary judgment in favor of

appellee Petro-Hunt LLC. We affirm the trial court’s judgment in this memorandum

opinion. See TEX. R. APP. P. 47.4.
                                           Background

       Mr. Coleman filed this lawsuit pro se against Petro-Hunt and Rusk County

Electric Cooperative, Inc.1 on September 17, 2018. His petition was titled “Original

Petition in the Matter of Turnover Ownership.” He asked the trial court to “demand

[defendants] turnover ownership to property and production payments” regarding

certain mineral leases “to correct owner Alvester Coleman.” He stated defendants

have refused to “turnover ownership” of “property belonging to my [deceased]

mother” and “update the twenty-two (22) accounts from my mother’s name into my

own so that I may receive correct payments.” He asserted, “This is the reason for my

asking this court to DEMAND TURNOVER Ownership to I Alvester Coleman as I

feel this is the best way to resolve this matter.” He also claimed $50 billion in

damages for “mental duress by property of ones own mother being denied turnover.”

       The “Supporting Factual Evidence” attached to the petition included

(1) records from unspecified sources listing various mineral interests of several

“owners,” including Mr. Coleman and his mother; (2) a document describing Petro-

Hunt as the “current operator” of a certain Rusk County mineral lease; (3) a “Texas

Unclaimed Property General Claim Form” completed by Mr. Coleman, claiming

“production payments” for which his mother is the “reported property owner”; (4) a



   1
      The claims against Rusk County Electric Cooperative, Inc. were severed prior to the trial court’s
challenged summary judgment and are not part of this appeal.

                                                  2
2017 IRS “Wage and Income Transcript” for Mr. Coleman ; and (5) a print-out from

the Rusk County Appraisal District’s website showing details of several mineral

interests owned by Mr. Coleman.

      Following Petro-Hunt’s general denial answer, the parties agreed to an August

2019 mediation. Though they reached no settlement, Mr. Coleman provided Petro-

Hunt with an affidavit of heirship, which Petro-Hunt had previously requested

several times. Petro-Hunt then sent him a letter stating that its records now show that

he and another family member each own one-half of his mother’s mineral interest in

question and he will receive payments corresponding to his half from now on. In late

August 2019, Petro-Hunt requested a six-month “agreed” abatement of this lawsuit,

which the trial court granted.

      After the six-month abatement ended and the discovery period closed, Petro-

Hunt filed a May 14, 2020 no-evidence motion for summary judgment. Petro-Hunt’s

motion asserted, “Plaintiff’s sole claim is for turnover of property and production

payments. . . . There is no evidence of the following elements of Plaintiff’s sole claim

for turnover: A. Plaintiff has obtained a judgment against Defendant; B. Plaintiff is

entitled to reach any of Defendant’s property to obtain satisfaction on a non-existent

judgment.”

      Mr. Coleman filed an “Objection” to the summary judgment motion. He

contended, among other things, that Petro-Hunt (1) “has not responded to request


                                           3
for turnover”; (2) “has not shown that there is no genuine issue of material fact”;

(3) has “failed to provide” a “Division Order,” “proof of ownership,” and a “detailed

list of debts”; and (4) “fails to state with particularity the grounds upon which their

motion is based and the substantial matters of law to be argued.” Mr. Coleman

attached no evidence to his objection.

        At the hearing on Petro-Hunt’s motion, Mr. Coleman asserted “this is my

property” and “they still ain’t turned it over.” He also stated “these guys had never

showed no evidence.”

        Following the hearing, the trial court granted Petro-Hunt’s no-evidence

motion for summary judgment and ordered that Mr. Coleman take nothing on his

claim against Petro-Hunt.2

                                                Analysis

        After an adequate time for discovery, the party without the burden of proof

may, without presenting evidence, move for summary judgment on the ground that

there is no evidence to support an essential element of the nonmovant’s claim or

defense. TEX. R. CIV. P. 166a(i). The motion must specifically state the elements for

which there is no evidence. Id.; see Timpte Indus., Inc. v. Gish, 286 S.W.3d 306, 310

(Tex. 2009). The trial court must grant the motion unless the nonmovant produces



    2
     After filing this appeal, Mr. Coleman filed another lawsuit against Petro-Hunt and others in a different
Dallas trial court. That trial court signed an August 6, 2020 order declaring him a vexatious litigant.

                                                     4
summary judgment evidence that raises a genuine issue of material fact. TEX. R. CIV.

P. 166a(i) & cmt.; see Hamilton v. Wilson, 249 S.W.3d 425, 426 (Tex. 2008) (per

curiam). We review a trial court’s no-evidence summary judgment de novo. Valence

Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005).

        On appeal, Mr. Coleman asserts six issues3:

        1) W[]ere the Appellant denied their constitutional and civil rights?
        2) Was the Appellant denied their rights under the Uniform Partition of
        Heirs Property Act?
        3) Did the trial court err in the accepting of Appellee’s “No Evidence
        Summary Judgment”?
        4) Did the selective exclusion by Appellee omit Appellant from current
        mineral productions?
        5) Whether Appellant’s evidence and many denials show bias within
        the judicial system?
        6) Whether through Appellee’s o[w]n admission show Appellee and
        retained lead counsel as frivolous?

        Mr. Coleman’s first, second, fourth, fifth, and sixth issues were not raised or

mentioned in the trial court. Moreover, his appellate brief contains no argument or

authority regarding any of those issues. Thus, those issues present nothing for this

Court’s review. See In re B.A.B., 124 S.W.3d 417, 420 (Tex. App.—Dallas 2004, no

pet.) (“The failure to adequately brief an issue, either by failing to specifically argue




    3
     This Court notified Mr. Coleman by letter that his July 2, 2020 appellate brief was deficient in multiple
respects and thus did not satisfy the requirements of the Texas Rules of Appellate Procedure. Though we
twice requested that he file an amended brief, he did not do so. This appeal was submitted on his July 2,
2020 appellate brief.

                                                      5
and analyze one’s position or provide authorities and record citations, waives an

error on appeal.”); TEX. R. APP. P. 38.1(i).

      His third issue’s challenge to the trial court’s no-evidence summary judgment

also lacks any supporting argument or authority. See In re B.A.B., 124 S.W.3d at 420.

Consistent with his original petition, his appellate brief states he sued Petro-Hunt

“for turnover.” Though he cites portions of the evidence attached to his original

petition, he does not address, and the record does not show, how any of that evidence

supports the elements of his action against Petro-Hunt. Thus, his third issue also

presents nothing for this Court’s review. See id.

      We affirm the trial court’s judgment.




                                               /Cory L. Carlyle//
                                               CORY L. CARLYLE
210645f.p5                                     JUSTICE




                                           6
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

ALVESTER COLEMAN, Appellant                   On Appeal from the 160th Judicial
                                              District Court, Dallas County, Texas
No. 05-20-00645-CV           V.               Trial Court Cause No. DC-18-13807.
                                              Opinion delivered by Justice Carlyle.
PETRO-HUNT LLC, Appellee                      Justices Myers and Partida-Kipness
                                              participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.




Judgment entered this 3rd day of November, 2021.




                                          7